Title: To James Madison from William Davis and Others, 23 April 1813 (Abstract)
From: Davis, William
To: Madison, James


23 April 1813, Newburyport. “The Humble Petition of the Parents Relatives & Friends of the unfortunate Captives now held in captivity in the Island of Barbados
“Sheweth, the Private Armed Schr Yankee of Newburyport Timothy Pilsbury Commander, of Seven Guns and with Fifty Men was Captured in October last 1812.
“Also the Private Armed Brig Decature of Fourteen Guns with One hundred Men was Captured in January 1813 and are now all in Captivity in the Island of Barbadoes which we have Assurance of by Capt. Timothy Pilsbury who arived in Town last evening from Barbadoes on his Parole who sayes he left Five hundred & fifty Prisone[r]s waiting for the Und States Goverment to send for them. We are very Uneasy and much Concerned lest their Lives may be lost or their health much Impaired by a long Confinement in an Unhealthy Climate, therefore we Your Petitionrs Humbly pray that Your Excellncy in Your wisdom will prescribe such Measures to be Adopted as to bring About a Speedy exchange for Our Captive Relatives and Friends that they may be returned to their Count[r]y and their Families again.”
Add in a postscript: “The Owners of the Private Armed Schr Yanke, Take the Liberty to Mention to the Goverment that they have a Brig of About One hundred & Fifty Tons, that could be ready for Sea in Three days, well Calculated for a Cartel, Should the Goverment think proper to Employ her for that purpose to Bring home those Unfortunate Me⟨n⟩.”
